ORDER
Pursuant to Section 45(D) of Act No. 164 of 1993, which amended S.C. Code Ann. § 16-3-26, the following guidelines are established for the certification of attorneys to handle death penalty cases. There shall be two classes of attorneys certified to handle death penalty cases, lead counsel and second counsel.
Lead counsel shall have at least five years experience as a licensed attorney and at least three years experience in the actual trial of felony cases. Application for certification to act as lead counsel shall be on a form designated by this Court and shall be available from the Clerk of Court. An attorney who is otherwise qualified, but has failed to become certified, may be appointed to represent an indigent defendant and the attorney shall promptly seek certification from this Court.
Second counsel shall have at least three years experience as a licensed attorney. Second counsel will not be required to be further certified to be eligible for appointment.
Attorneys appointed to represent indigent death penalty defendants may be relieved from appointment only at the discretion of the chief administrative judge.
IT IS SO ORDERED.
/S/ William T. Howell. C.J.
/s/ A. Lee Chandler. J.
/s/ Ernest A. Finnev. Jr.. J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.